DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 9-14, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ajemba et al. (Pub. No. US 20160188954) in view of DOUBLAS et al. (Pub. No. US 20150065803).
Regarding claim 1, Ajemba et al. (Pub. No. US 20160188954) teaches discloses a quality assessment engine including a computing device that performs the following operations (For each segmentation approach-image pair, a ground truth match score and four different statistical validation scores were obtained. Analysis of the results of this showed that statistical validation and ground-truth validation scores correlate in over 96% of cases. The statistical validation approach reduces segmentation review time and effort by over 99% and enables assessment of segmentation quality [i.e. a quality assessment engine] para 0238, Each of modules 102-108 may include any suitable hardware (e.g., one or more computers or processors), software, firmware, or combination thereof for performing the 
receiving a collection of image data related to a particular type of data (A medical or non-medical image (e.g. a tissue image, cytology image, radiograph, computed tomography image, ultrasound image, bright-field and/or dark-field image of semiconductor material, geospatial image, or astronomical image) may be received [i.e. receiving a collection of image data related to a particular type of data] and perturbed to generate one or more variant images. Segmentation may be performed on the image and the one or more variant images to produce segmented versions of the image and the one or more variant images, para 0032); 
partitioning the image data into segmented data portions based on an object associated with the collection of image data (segmenting and/or classifying gland rings within a tissue image. In some embodiments, geometric clustering of nuclei (e.g., based on triangulation or tessellation of epithelial nuclei coordinates) [i.e. based on an object associated with the collection of image data] is performed to partition epithelial regions. In some embodiments, triangulation is performed on the tissue image with epithelial nuclei centers as vertices, and selected regions of the triangles are merged. In some embodiments, epithelial regions are classified as gland rings or glandular non-rings, para 0025, Segmentation may be performed on the image and the one or more variant images to produce segmented versions of 
determining regions of interest associated with the segmented data portions (A segmentation of nuclei of a cellular region into individually contiguous (or labeled) regions may be provided [i.e. associated with the segmented data portions]. The centroid of each nuclei region may be extracted [i.e. determining regions of interest] para 0184);
determining quality of segmentation of the segmented data portions for respective classification of the regions of interest (Segmentation may be performed on the image and the one or more variant images to produce segmented versions of the image and the one or more variant images. One or more metrics of similarity may be computed for the segmented versions of the image and the one or more variant images in order to perform one or more of the following functions: (i) assess the stability of the segmentation; (ii) assess the segmentation quality of an image [i.e. determining quality of segmentation of the segmented data portions for respective classification of the regions of interest], para 0032); 
assigning a classification label to the regions of interest (classifying nuclei into one or more (e.g., three or more) classes (e.g., epithelial nuclei, stromal nuclei, and unclassified/undefined) depending on, for example, distance from and/or overlap of the nuclei to a cytoplasm border, para 0017, a segmented cytoplasm 
partitioning the regions of interest into sub-regions (segmenting nuclei of a cellular region within the image into individually contiguous regions [i.e. partitioning the regions of interest into sub-regions], claim 129, a propagation process is performed starting from marker regions within each epithelial unit, and proceeding towards touching boundaries of the epithelial units. The marker regions may be created from, for example, a segmented image of epithelial nuclei and/or a segmented image of lumens. In some embodiments of the present invention, an image resulting from epithelial unit separation may be used, for example, within subsequent gland ring segmentation (e.g., to identify whether gland rings are part of the same epithelial unit, or different epithelial units), para 0019); and 
determining features associated with the sub-regions of the segmented data portions (extracting one or more texture features from an image of tissue. Objects (e.g., nuclei) may be extracted by forcing background toward zero. Sub-objects (e.g., epithelial nuclei) may be separated. One or more texture features may be computed for each epithelial nucleus (e.g., homogeneity and/or correlation). A 
Ajemba does not specifically disclose generating a training dataset based on the determined features associated with the sub-regions in order to train a classification model based on a predetermined threshold value; receiving test images to iteratively classify segmented data portions based on an object associated with the test images, using the trained classification model; and predicting the segmentation quality of segmented objects in the test images based on the trained classification model. 
However, Douglas is in the field of the detection and analysis of anatomical structures using a handheld imaging device (para 0005) and discloses generating a training dataset based on the determined features associated with the sub-regions in order to train a classification model based on a predetermined threshold value (To generate training data, the user generates a training set of images, which may be 
receiving test images to iteratively classify segmented data portions based on an object associated with the test images, using the trained classification model (The features are fed into a pre-trained supervised machine learning classification model (e.g., a support vector machine or random forest model) to predict whether the given connected region represents a region of increasing depth in the image [i.e. receiving test images to iteratively classify segmented data portions based on an object associated with the test images) (as opposed to, e.g., a dark region of the subject or an artifact due to uneven illumination or proximity to the edge of the field of view), para 0316, Estimating may comprise using a trained classification model to predict if a sub-region within the subset of sub-regions is part of a tympanic membrane [i.e. using the trained classification model), para 0022); and 
predicting the segmentation quality of segmented objects in the test images based on the trained classification model (Estimating may comprise using a trained classification model to predict if a sub-region within the subset of sub-regions is part of a tympanic membrane [i.e. predicting based on the trained classification model), para 0022, The segmentation could be used in many different ways, including but not limited to: user training to indicate to a naive user the location of the TM. In addition, focusing of additional machine learning methods to apply 
 It would have been obvious to one of ordinary skill in the art before effective filing date of the invention to modify Ajemba with the teachings of Douglas to automatically generate a TM segmentation for a given otoscopic image and quality control (Douglas para 0177).
Regarding claim 2, Ajemba further discloses that the features associated with the sub-regions comprise intensity values (Evaluating the intensity pattern(s) of the background region of the tissue image [i.e. the features associated with the sub-regions comprise intensity values), for example, the texture includes evaluating a contrast of the background region. In some embodiments, evaluating the texture includes evaluating an energy of the background region. In some embodiments, evaluating the texture includes evaluating a contrast and an energy of the background region of the tissue image to produce a value indicative of the 
Regarding claim 3, Ajemba further discloses that the features associated with the sub-regions further comprise texture features of the objects associated with the segmented data portions (feature extraction module 110 may be configured to perform any one or more (e.g., all) of the functions described in connection with FIGS. 15-22B including, for example, extracting gland ring features, texture features [i.e. the features associated with the sub-regions further comprise texture features of the objects associated with the segmented data portions] (e.g., homogeneity and/or correlation), and/or other features. In some embodiments of the present invention, module 102 and/or another suitable apparatus (e.g., including hardware, software, firmware, or combination thereof) may be configured to perform any one or more (e.g., all) of the functions described in connection with FIG. 23 A-D including, for example, assessing the performance of one or more segmentation algorithms without using ground truth images, para 0083). 
Regarding claim 4, Ajemba further discloses that the features associated with the sub-regions comprise intensity values and texture features of the objects associated with the segmented data portions (process 600 may adapt the processing 
Regarding claim 5, Ajemba further discloses that the classification label includes at least one of: bad segmentation, under-segmented, over-segmented and good segmentation of the objects associated with the segmented data portions (segmentation scoring was performed and the image on the left has a good segmentation with a high stability score [i.e. the classification label includes good segmentation of the objects associated with the segmented data portions), whereas the image on the right has poor segmentation that resulted in a low statistical stability score. In this example, the metrics described in connection with Table 20 were used to score these images. In (b), bug detection was performed and the effect of a statistical estimation bug in one of the segmentation approaches yielded the 
Regarding claim 9, Ajemba further discloses that further comprises the objects being one of: a biological object, a cellular object, an artificial structure associated with a map, a natural structure associated with a map, a miscellaneous object located on earth, and a miscellaneous object surrounding the atmosphere above earth (the image may be an image of cytoplasm in tissue labeled with biomarker cytokeratin 18 (CK18). One or more computers may estimate an inverse illumination field of the tissue image, and generate a modified image based on the inverse illumination field of the tissue image. In some embodiments of the present invention, the modified image may be subject to additional computer processing including, for example, segmentation, classification of cellular and/or tissue components (i.e. the objects being one of: a biological object, a cellular object], and/or feature extraction, para 0007).
Regarding claim 10, Ajemba discloses a method associated with predicting segmentation quality of segmented objects implemented in the analysis of copious image data (Segmentation may be performed on the image and the one or more variant images [i.e. analysis of copious image data] to produce segmented versions of the image and the one or more variant images. One or more metrics of similarity 
receiving a collection of image data related to a particular type of data (A medical or non-medical image (e.g., a tissue image, cytology image, radiograph, computed tomography image, ultrasound image, bright-field and/or dark-field image of semiconductor material, geospatial image, or astronomical image) may be 
partitioning the image data into segmented data portions based on an object associated with the collection of image data (segmenting and/or classifying gland rings within a tissue image. In some embodiments, geometric clustering of nuclei (e.g., based on triangulation or tessellation of epithelial nuclei coordinates) [i.e. based on an object associated with the collection of image data] is performed to partition epithelial regions. In some embodiments, triangulation is performed on the tissue image with epithelial nuclei canters as vertices, and selected regions of the triangles are merged. In some embodiments, epithelial regions are classified as gland rings or glandular non-rings, para 0025, Segmentation may be performed on the image and the one or more variant images to produce segmented versions of the image [i.e. partitioning the image data into segmented data portions] and the one or more variant images, para 0032); determining regions of interest associated with the segmented data portions (A segmentation of nuclei of a cellular region into individually contiguous (or labeled) regions may be provided [i.e. associated with the segmented data portions] the centroid of each nuclei region may be extracted [i.e. determining regions of interest], para 0184); 

assigning a classification label lo the regions of interest (classifying nuclei into one or more (e.g., three or more) classes (e.g., epithelial nuclei, stromal nuclei, and unclassified/undefined) depending on, for example, distance from and/or overlap of the nuclei to a cytoplasm border, para 0017. a segmented cytoplasm binary mask and watershed binarized image may be merged, and missing epithelial units from the segmented cytoplasm binary mask may be identified and retained. An image resulting from the identifying and retaining procedure may be labeled [i.e. assigning a classification label to the regions of interest], and separation boundaries may be extracted from the labeled image, para 0020); 
partitioning the regions of interest into sub-regions (segmenting nuclei of a cellular region within the image into individually contiguous regions [i.e. 
However, Ajemba does not specifically disclose generating a training dataset based on the determined features associated with the sub-regions in order to train a classification model based on a predetermined threshold value; receiving test images to iteratively classify segmented data portions based on an object associated with the test images, using the trained classification model; and predicting the segmentation quality of segmented objects in the test images based on the trained classification model. 
Douglas discloses generating a training dataset based on the determined features associated with the sub-regions in order to train a classification model based on a predetermined threshold value (To generate training data, the user generates a training set of images, which may be frames from one or more videos. where each image contains an outlined contour of the tympanic membrane (TM) to yield the TM segmentation mask. Some images may not contain a valid TM, in which case the TM segmentation will be present, but empty. The image subjects may include healthy TMs, pathological TMs (e.g., acute otitis media, otitis media with effusion, foreign bodies, etc.), or images that do not contain a TM. For images containing a TM, TM segmentation maps may be provided as a •gold standard· output for the images. For images which do not contain a TM, the segmentation 
receiving test images to iteratively classify segmented data portions based on an object associated with the test images, using the trained classification model (The features are fed into a pre-trained supervised machine learning classification model (e.g., a support vector machine or random forest model) to predict whether the given connected region represents a region of increasing depth in the image [i.e. receiving test images to iteratively classify segmented data portions based on an object associated with the test images] (as opposed to, e.g., a dark region of the 
predicting the segmentation quality of segmented objects in the test images based on the trained classification model (Estimating may comprise using a trained classification model to predict if a sub-region within the subset of sub-regions is part of a tympanic membrane [i.e. predicting based on the trained classification model] para 0022, The segmentation could be used in many different ways, including but not limited to: user training to indicate to a naive user the location of the TM. In addition, focusing of additional machine learning methods to apply only to the TM portion of an image, to ignore the remaining portions of the image [i.e. the segmentation quality of segmented objects in the test images]. Focusing of additional machine learning methods to apply only to the non-TM portion of an image may also be included, to ignore the TM portion of the image (e.g., for detection or classification of cerumen or rashes in the ear canal). Other benefits of segmentation includes quality control, to ensure that a given image or video contains a TM, and automated image extraction, to extract from a video of an otoscopic exam relevant frames that contain a TM, para 0171). 

Regarding claim 11, Ajemba further discloses that the features associated with the sub-regions comprise intensity values (evaluating the intensity pattern(s) of the background region of the tissue image [i.e. the features associated with the sub-regions comprise intensity values], for example, the texture includes evaluating a contrast of the background region. In some embodiments, evaluating the texture includes evaluating an energy of the background region. In some embodiments, evaluating the texture includes evaluating a contrast and an energy of the background region of the tissue image to produce a value indicative of the contrast and a value indicative of the energy. In some embodiments, an aggregate value representative of the texture may be computed as, for example, (1-the value of the contrast) multiplied by the value of the energy, para 0013). 
Regarding claim 12, Ajemba further discloses that the features associated with the sub-regions further comprise texture features of the objects associated with the segmented data portions (feature extraction module 110 may be configured to perform any one or more (e.g., all) of the functions described in connection with FIGS. 15-228 including, for example, extracting gland ring 
Regarding claim 13, Ajemba further discloses that the features associated with the sub-regions comprise intensity values and texture features of the objects associated with the segmented data portions (process 600 may adapt the processing performed (e.g., the parameters of a minimum error threshold process) based on background texture in the image (e.g., non-epithelial background texture). Advantageously, the flexibility of this approach can lead to accurate segmentation of images with noisy background textures. In some embodiments, process 600 may be performed by segmentation module 106 (FIG. 1) or other suitable computing equipment. In some embodiments, process 600 may be performed on a tissue image that has already been preprocessed according to process 200 (FIGS. 2A-2C) to remove non-uniform intensity variations (i.e. the features associated with the 
Regarding claim 14, Ajemba further discloses that the classification label includes at least one of: bad segmentation, under-segmented, over-segmented and good segmentation of the objects associated with the segmented data portions (segmentation scoring was performed and the image on the left has a good segmentation with a high stability score [i.e. the classification label includes good segmentation of the objects associated with the segmented data portions], whereas the image on the right has poor segmentation that resulted in a low statistical stability score. In this example, the metrics described in connection with Table 20 were used to score these images. In (b ), bug detection was performed and the effect of a statistical estimation bug in one of the segmentation approaches yielded the image on the left which had a poor score, whereas the image on the right was created with the same segmentation approach after the estimation bug was fixed and it received a correspondingly higher validation score, para 0268). 
Regarding claim 18, Ajemba further discloses that further comprises the objects being one of: a biological object, a cellular object, an artificial structure associated with a map, a natural structure associated with a map, a miscellaneous object located on earth, and a miscellaneous object surrounding the atmosphere above earth (the image may be an image of cytoplasm in tissue labeled with 
Regarding claim 19, Ajemba discloses a computer-readable device storing instructions that, when executed by a processing device, perform operations (Each of modules 102-108 may include any suitable hardware (e.g., one or more computers or processors), software, firmware, or combination thereof for performing the respective functions [i.e. a computer-readable device storing instructions that, when executed by a processing device, perform operations] described herein, para 0080) comprising: 
receiving a collection of image data related to a particular type of data (A medical or non-medical image (e.g., a tissue image, cy1ology image, radiograph, computed tomography image, ultrasound image, bright-field and/or dark-field image of semiconductor material, geospatial image, or astronomical image) may be received [i.e. receiving a collection of image data related to a particular type of data] and perturbed to generate one or more variant images. Segmentation may be 
partitioning the image data into segmented data portions based on an object associated with the collection of image data (segmenting and/or classifying gland rings within a tissue image. In some embodiments, geometric clustering of nuclei (e.g., based on triangulation or tessellation of epithelial nuclei coordinates) [i.e. based on an object associated with the collection of image data] is performed to partition epithelial regions. In some embodiments, triangulation is performed on the tissue image with epithelial nuclei centers as vertices, and selected regions of the triangles are merged. In some embodiments, epithelial regions are classified as gland rings or glandular non-rings, para 0025, Segmentation may be performed on the image and the one or more variant images to produce segmented versions of the image [i.e. partitioning the image data into segmented data portions] and the one or more variant images, para 0032); determining regions of interest associated with the segmented data portions (A segmentation of nuclei of a cellular region into individually contiguous (or labeled) regions may be provided (i.e. associated with the segmented data portions]. The centroid of each nuclei region may be extracted [i.e. determining regions of interest] para 0184); 
determining quality of segmentation of the segmented data portions for respective classification of the regions of interest (Segmentation may be performed 
assigning a classification label to the regions of interest (classifying nuclei into one or more (e.g., three or more) classes (e.g., epithelial nuclei, stromal nuclei, and unclassified/undefined) depending on, for example, distance from and/or overlap of the nuclei to a cy1oplasm border, para 0017, a segmented cytoplasm binary mask and watershed binarized image may be merged, and missing epithelial units from the segmented cy1oplasm binary mask may be identified and retained. An image resulting from the identifying and retaining procedure may be labeled [i.e. assigning a classification label to the regions of interest], and separation boundaries may be extracted from the labeled image, para 0020); 
partitioning the regions of interest into sub-regions (segmenting nuclei of a cellular region within the image into individually contiguous regions [i.e. partitioning the regions of interest into sub-regions], claim 129, a propagation process is performed starting from marker regions within each epithelial unit, and 
determining features associated with the sub-regions of the segmented data portions (extracting one or more texture features from an image of tissue. Objects (e.g., nuclei) may be extracted by forcing background toward zero. Sub-objects (e.g., epithelial nuclei) may be separated. One or more texture features may be computed for each epithelial nucleus (e.g., homogeneity and/or correlation). A histogram may be generated based on the one or more texture features, and a polynomial may be fit to the histogram. In some embodiments, the histogram corresponding to the first type of sub-objects (e.g., epithelial nuclei) may be divided by a second histogram corresponding to a second type of sub-objects (e.g., stromal nuclei) to obtain a new histogram, a new polynomial may be fit to the new histogram. In some embodiments, features may be extracted from one or more of the polynomials [i.e. determining features associated with the sub-regions of the segmented data portions], para 0031). 

Douglas discloses generating a training dataset based on the determined features associated with the sub-regions in order to train a classification model based on a predetermined threshold value (To generate training data, the user generates a training set of images, which may be frames from one or more videos, where each image contains an outlined contour of the tympanic membrane (TM) to yield the TM segmentation mask. Some images may not contain a valid TM, in which case the TM segmentation will be present, but empty. The image subjects may include healthy TMs, pathological TMs (e.g., acute otitis media, otitis media with effusion, foreign bodies, etc.), or images that do not contain a TM. For images containing a TM, TM segmentation maps may be provided as a "gold standard" output for the images. For images which do not contain a TM, the segmentation maps will consist solely of O ("false") values [i.e. generating a training dataset based on the determined features associated with the sub-regions]. Images which 
receiving test images to iteratively classify segmented data portions based on an object associated with the test images, using the trained classification model (The features are fed into a pre-trained supervised machine learning classification model (e.g., a support vector machine or random forest model) to predict whether the given connected region represents a region of increasing depth in the image [i.e. receiving test images to iteratively classify segmented data portions based on an object associated with the test images] (as opposed to, e.g., a dark region of the subject or an artifact due to uneven illumination or proximity to the edge of the field of view), para 0316, Estimating may comprise using a trained classification 
predicting the segmentation quality of segmented objects in the test images based on the trained classification model (Estimating may comprise using a trained classification model to predict if a sub-region within the subset of sub-regions is part of a tympanic membrane [i.e. predicting based on the trained classification model], para 0022, The segmentation could be used in many different ways, including but not limited to: user training to indicate to a naive user the location of the TM. In addition, focusing of additional machine learning methods to apply only to the TM portion of an image, to ignore the remaining portions of the image [Le. the segmentation quality of segmented objects in the test images). Focusing of additional machine learning methods to apply only to the non-TM portion of an image may also be included, to ignore the TM portion of the image (e.g., for detection or classification of cerumen or rashes in the ear canal). Other benefits of segmentation includes quality control, to ensure that a given image or video contains a TM, and automated image extraction, to extract from a video of an otoscopic exam relevant frames that contain a TM, para 0171). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Ajemba with the teachings of Douglas to automatically 
Regarding claim 20, Ajemba further discloses that the objects are one of: a biological object, a cellular object, an artificial structure associated with a map, a natural structure associated with a map, a miscellaneous object located on earth, and a miscellaneous object surrounding the atmosphere above earth (the image may be an image of cytoplasm in tissue labeled with biomarker cytokeratin 18 (CK18). One or more computers may estimate an inverse illumination field of the tissue image, and generate a modified image based on the inverse illumination field of the tissue image. In some embodiments of the present invention, the modified image may be subject to additional computer processing including, for example, segmentation, classification of cellular and/or tissue components [i.e. the objects being one of: a biological object, a cellular object), and/or feature extraction, para 0007).

Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Ajemba et al. (Pub. No. US 2016/0188954) in view of DOUBLAS et al. (Pub. No. US 2015/0065803) further in view of Huang et al (Pub. No. US 2014/0193074).



However, Huang is in the field of an image recognition technology performing a generic object recognition (para 0001) and discloses that the regions of interest are segmented into sub-regions of equal-sized areas (the input image is segmented into four equal sub-regions (two equal sub-regions vertically and two equal sub-regions horizontally) [i.e. the regions of interest are segmented into sub-regions of equal-sized areas), and a recognition-target object is included in the upper-left sub-region, para 0021; However, when. as in the case of this conventional technology, the input image is equally segmented into sub-regions in a regular manner, the histogram generated from the input image receives an influence of the position, size. background clutter and the like of an object targeted to be recognized in the input image, and the generic object recognition ability of the classifier may be decreased when this histogram is used, para 0032). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Ajemba in view of Douglas with the teachings of Huang for the purpose of using a histogram influenced by the size of the object targeted to be recognized and generic object recognition ability of the classifier may be decreased when this histogram is used (Huang, para 0032). 

However, Huang is in the field of an image recognition technology performing a generic object recognition (para Huang discloses that the regions of interest are segmented into sub-regions of equal-sized areas (the input image is segmented into four equal sub-regions (two equal sub-regions vertically and two equal sub-regions horizontally) [i.e. the regions of interest are segmented into sub-regions of equal-sized areas), and a recognition-target object is included in the upper-left sub-region, para 0021; However, when, as in the case of this conventional technology, the input image is equally segmented into sub-regions in a regular manner, the histogram generated from the input image receives an influence of the position, size, background clutter and the like of an object targeted to be recognized in the input image, and the generic object recognition ability of the classifier may be decreased when this histogram is used, para 0032). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Ajemba in view of Douglas with the teachings of Huang for the purpose of using a histogram influenced by the size of the object targeted to be recognized and generic object recognition ability of the classifier may be decreased when this histogram is used (Huang, para 0032). 

Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ajemba et al. (Pub. No. US 2016/0188954) in view of DOUBLAS et al. (Pub. No. US 2015/0065803) further in view of Dolan et al. (pub. No. US 2006/0002628).
Regarding claim 7, Ajemba in view of Douglas does not disclose that adjusting the predetermined threshold value to achieve more refined segmentation quality.
 However, Dolan is in the field of digital images and documents (para 0002) and discloses that further comprises adjusting the predetermined threshold value to achieve more refined segmentation quality (an alternative refined segmentation approach may be used. In this embodiment an input image 120 is processed and initial segmentation is performed 242 yielding an initial segmentation map 244. This initial map 244 is used to measure 246 the complexity of the image 120. A complexity value 250 is determined by this process. If the complexity value meets a given criterion, global enhancement 252 is performed and a globally enhanced image 251 results. If that criterion is not met or an alternative criterion is met, a finer segmentation process 254 may be performed. This process may use the initial segmentation map 245 as a basis for its refined process or may perform a finer segmentation process 254 independent of the initial segmentation process 242 [implicitly, adjusting the predetermined threshold value to achieve more refined 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Ajemba in view of Douglas with the teachings of Dolan for the purpose of estimating image complexity (Dolan abstract) and utilizing refined segmentation for document analysis (Dolan, para 0053).
Regarding claim 16, Ajemba in view of Douglas does not disclose adjusting the predetermined threshold value to achieve more refined segmentation quality. 
However, Dolan discloses that further comprises adjusting the predetermined threshold value to achieve more refined segmentation quality (an alternative, refined segmentation approach may be used. In these embodiments, an input image 120 is processed and initial segmentation is performed 242 yielding an initial segmentation map 244. This initial map 244 is used to measure 246 the complexity of the image 120. A complexity value 250 is determined by this process. If the complexity value meets a given criterion, global enhancement 252 is performed and a globally enhanced image 251 results. If that criterion is not met or an alternative criterion is met, a finer segmentation process 254 may be performed. This process may use the initial segmentation map 245 as a basis for its refined process or may perform a finer segmentation process 254 independent of the initial 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Ajemba in view of Douglas does not disclose with the teachings of Dolan for the purpose of estimating image complexity (Dolan abstract) and utilizing refined segmentation for document analysis (Dolan, para 0053). 
Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ajemba et al. (Pub. No. US 2016/0188954) in view of DOUBLAS et al. (Pub. No. US 2015/0065803) further in view of Dolan et al. (Pub. No. US 2006/0002628) and further in view of Winn (Patent No. US 8,824,828).
Regarding claim 8, Ajemba in view of Douglas further in view of Dolan does not disclose that the predetermined threshold value comprising a gain value being adjusted in the range of a 0.0 and 2.0, in order to adjust respective intensity differences. 
However, Winn is in the field of fusion of two sensor systems (col 1 line 6-9) and discloses that further comprises the predetermined threshold value comprising a gain value being adjusted in the range of a 0.0 and 2.0, in order to adjust respective intensity differences (The correction components include a gain 
It would have been obvious to one of ordinary skill in the art before effective filing date of the invention to modify Ajemba in view of Douglas further in view of Dolan with the teachings of Winn for the purpose of improving the viewability of two combined images (Winn col 1 line 6-9). 
Regarding claim 17, Ajemba in view of Douglas further in view of Dolan does not disclose that the predetermined threshold value being a gain value being adjusted in the range of a 0.0 and 2.0, in order to adjust respective intensity differences. 
However, Winn discloses that further comprises the predetermined threshold value being a gain value being adjusted in the range of a 0.0 and 2.0, in order to adjust respective intensity differences (The correction components include a gain coefficient and an offset coefficient. The gain coefficient is a value that may be multiplied by the characteristic data in order to correct the data. In various embodiments, the gain coefficient may have a range of values from Oto 
 It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Ajemba in view of Douglas further in view of Dolan with the teachings of Winn for the purpose of improving the viewability of two combined images (Winn col 1 line 6-9).

				              Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOLOMON G BEZUAYEHU whose telephone number is (571)270-7452.  The examiner can normally be reached on Monday-Friday 10 AM-7 PM..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KIM VU can be reached on 571-272-3859. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/SOLOMON G BEZUAYEHU/           Primary Examiner, Art Unit 2666